DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 08/25/2020, 01/19/2021, 03/25/2021 and 12/16/2021. An initialed copy is attached to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of copending Application No. 16/712,831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the recited limitations of the imaging and/or measuring apparatus of the current application encompass the recited limitations of the imaging apparatus in the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of copending Application No. 16/906,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the recited limitations of the imaging and/or measuring apparatus of the current application encompass the recited limitations of the imaging and/or measuring apparatus and method in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al. (USPG Pub No. 2009/0147217).
Regarding claim 1, Molnar discloses an imaging and/or measuring apparatus for measuring and/or imaging a retinal fundus of a subject (Paragraph 40), the imaging apparatus comprising: a binocular-shaped housing (1) comprising: a first housing section (2) comprising a first opening configured to be placed adjacent to a first eye of a subject (see Fig. 2, Paragraph 40); and a second housing section (3) comprising a second opening configured to be placed
adjacent to a second eye of the subject (see Fig. 2, Paragraph 40); and at least one imaging and/or measurement device supported by the first housing section (2) and/or the second housing section (3), the at least one imaging and/or measurement device configured to image and/or measure the retina fundus of the subject (see Fig. 2, Paragraph 40).
Regarding claim 2, Molnar discloses wherein the at least one imaging and/or measurement device comprises a white light imaging device (Paragraphs 45, 46).
Regarding claim 14, Molnar discloses further comprising a mounting member attached to the housing and configured for mounting the apparatus to a mounting arm and/or stand (Paragraphs 40, 67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (USPG Pub No. 2009/0147217) in view of Miyashita et al. (USPG Pub No. 2016/0143523), hereinafter “Miyashita”.
Regarding claim 3, Molnar discloses the claimed invention, but does not specify wherein the at least one imaging and/or measurement device comprises a fluorescence imaging device. In the same field of endeavor, Miyashita discloses wherein the at least one imaging and/or measurement device comprises a fluorescence imaging device (Paragraphs 37, 38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Molnar with wherein the at least one imaging and/or measurement device comprises a fluorescence imaging device of Miyashita for the purpose of providing images suitable for inspection (Paragraphs 7, 11). 
	Regarding claim 7, Molnar discloses wherein the at least one imaging and/or measuring device comprises a white light imaging device in the first housing section and in the second housing section (Paragraphs 40, 45, 62). Molnar discloses the claimed invention, but does not specify an optical coherence tomography device. In the same field of endeavor, Miyashita discloses an optical coherence tomography device (Paragraph 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Molnar with an optical coherence tomography device of Miyashita for the purpose of acquiring tomographic images in order to inspect a subject’s eye (Paragraphs 5, 33). 
Regarding claim 8, Molnar and Miyashita teach the apparatus set forth above for claim 7, Miyashita further discloses wherein the at least one imaging and/or measuring device further comprises a fluorescence imaging device in the first housing section (Paragraphs 37, 38). It would have been obvious to one of ordinary skill to provide the apparatus of Molnar with the teachings of Miyashita for at least the same reasons as those set forth above with respect to claim 7.
Regarding claim 9, Molnar further discloses wherein the at least one imaging and/or measuring device is further configured to display a fixation object to the subject via the first opening of the first housing section and via the second opening of the second housing section at different times (see Fig. 6).
Regarding claim 10, Molnar and Miyashita teach the apparatus set forth above for claim 9, Miyashita further discloses wherein the fixation object is an image of an object (see Fig. 9, Paragraph 46). It would have been obvious to one of ordinary skill to provide the apparatus of Molnar with the teachings of Miyashita for at least the same reasons as those set forth above with respect to claim 7.
Regarding claim 11, Molnar and Miyashita teach the apparatus set forth above for claim 10, Miyashita further discloses wherein the fixation object is a bright spot (see Fig. 9, Paragraph 46). It would have been obvious to one of ordinary skill to provide the apparatus of Molnar with the teachings of Miyashita for at least the same reasons as those set forth above with respect to claim 7.
Regarding claim 12, Molnar further discloses wherein the at least one imaging and/or measuring device is further configured to simultaneously display a first fixation object to the subject via the first opening of the first housing section and a second fixation object to the subject via the second opening of the second housing section (see Fig. 6).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (USPG Pub No. 2009/0147217) in view of Miyashita (USPG Pub No. 2016/0143523) as applied to claim 3 above, and further in view of Imanishi et al. (USPG Pub No. 2005/0159662), hereinafter “Imanishi”.
Regarding claim 4, Molnar and Miyashita disclose the claimed invention, but do not specify wherein the fluorescence imaging device is configured for fluorescence spectral imaging. In the same field of endeavor, Imanishi discloses wherein the fluorescence imaging device is configured for fluorescence spectral imaging (Paragraph 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Molnar and Miyashita with wherein the fluorescence imaging device is configured for fluorescence spectral imaging of Imanishi for the purpose of assessing a physiological state, such as the health of a subject’s retina (Paragraph 2).
Regarding claim 5, Molnar and Miyashita disclose the claimed invention, but do not specify wherein the fluorescence imaging device is configured for fluorescence lifetime imaging. In the same field of endeavor, Imanishi discloses wherein the fluorescence imaging device is configured for fluorescence lifetime imaging (Paragraph 28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Molnar and Miyashita with wherein the fluorescence imaging device is configured for fluorescence lifetime imaging of Imanishi for the purpose of assessing a physiological state, such as the health of a subject’s retina (Paragraph 2).
Regarding claim 6, Molnar and Miyashita disclose the claimed invention, but do not specify wherein the fluorescence imaging device is configured for fluorescence intensity imaging. In the same field of endeavor, Imanishi discloses wherein the fluorescence imaging device is configured for fluorescence intensity imaging (Paragraph 63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Molnar and Miyashita with wherein the fluorescence imaging device is configured for fluorescence intensity imaging of Imanishi for the purpose of assessing a physiological state, such as the health of a subject’s retina (Paragraph 2).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (USPG Pub No. 2009/0147217) in view of Dal Santo (USP No. 6,022,109).
Regarding claim 13, Molnar discloses the claimed invention, but does not specify further comprising a gripping member coupled to the housing and configured to be gripped by at least one hand of the subject. In the same field of endeavor, Dal Santo discloses further comprising a gripping member coupled to the housing and configured to be gripped by at least one hand of the subject (Col. 5, Lines 25-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Molnar with further comprising a gripping member coupled to the housing and configured to be gripped by at least one hand of the subject of Dal Santo for the purpose of providing an apparatus useful for field testing i.e. testing at locations remote from an office, laboratory or other building or controlled environment (Col. 1, Lines 8-10).
Regarding claim 15, Molnar discloses the claimed invention, but does not specify further comprising a hinge coupled between the first housing section and the second housing section. In the same field of endeavor, Dal Santo discloses further comprising a hinge coupled between the first housing section and the second housing section (Col. 5, Lines 25-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Molnar with further comprising a hinge coupled between the first housing section and the second housing section of Dal Santo for the purpose of providing an apparatus useful for field testing i.e. testing at locations remote from an office, laboratory or other building or controlled environment (Col. 1, Lines 8-10).
Prior Art Citations
              Oggenfuss et al. (USPG Pub No. 2021/0127969) and Suzuki (USPG Pub No. 2006/0203194) are each being cited herein to show an imaging and/or measuring apparatus that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/29/2022